Kupferman, J.,
dissents in a memorandum as follows: I would reverse, grant the petition, and annul the award.
The claimant, who is Hispanic, was hired by the Department of Sanitation ("Department”) in September 1982 to be its Equal Employment Opportunity Officer. His duties were to investigate allegations of discrimination in the Department, draft internal procedures to stop employment bias and manage recruitment campaigns for potential employees and to compile and report statistics on the ethnic makeup of the Department.
As the claimant presents it, there was blatant discrimination in the Department against minorities and especially against Hispanics. Because the claimant was properly doing the job for which he was hired, he was told that if he did not resign, he would be blackballed.
While there are variations on the above theme, including problems with the claimant hiring his brother, it is obvious that the claimant was not discriminated against because he was Hispanic. In fact, that was the reason he was employed and his only problem was that he did his job too well. Whatever discrimination there was in the Department was not directed against him.